Citation Nr: 0025357	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to May 
1974.

The current appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO denied entitlement to 
special monthly pension by reason of being in need of aid and 
attendance or on account of being housebound.

In July 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In December 1999, the Hearing Officer granted entitlement to 
special monthly pension on account of being housebound, 
effective September 22, 1998.  The Hearing Officer affirmed 
the denial of entitlement to special monthly pension based 
upon the need for aid and attendance.  The RO issued a rating 
decision implementing the determination of the Hearing 
Officer in December 1999.  

The disabilities accounting for the grant of entitlement to 
special monthly pension at the housebound rate were 
idiopathic thrombocytopenia purpura, evaluated as 100 percent 
disabling; cirrhosis and hepatitis, evaluated as 60 percent 
disabling; herpetic keratitis, right eye, evaluated as 30 
percent disabling; anxiety disorder, evaluated as 30 percent 
disabling; splenectomy, evaluated as 20 percent disabling; ; 
left index finger disability evaluated as 10 percent 
disabling; and right ring and fifth finger disabilities, 
evaluated as 10 percent disabling.

Following the grant of special monthly pension on account of 
being housebound, the veteran did not submit a notice of 
disagreement as to the effective date assigned by the Hearing 
Officer.  Thus, that issue is no longer on appeal and is not 
otherwise considered part of the current appellate review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDING OF FACT

There is no competent evidence demonstrating the veteran is 
helpless or requires the aid and attendance of another 
individual to assist him to accomplish basic daily life 
processes of self-care on a regular basis due to his multiple 
disabilities.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being in need of aid and attendance have not been 
met.  38 U.S.C.A. §§ 1502, 1541, 5107 (West 1991); 38 C.F.R. 
§§ 3.3, 3.23, 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In June 1997, the RO granted entitlement to a permanent and 
total disability rating for pension purposes.  The 
disabilities accounting for the grant were idiopathic 
thrombocytopenia, evaluated as 70 percent disabling; 
Hepatitis C, evaluated as 10 percent disabling; and 
tenosynovitis of the right middle finger, evaluated as 0 
percent disabling.  The combined evaluation for pension 
purposes was 70 percent.

A July 1998 private medical record shows the veteran reported 
increasing irritation of his right eye.  The examiner stated 
the veteran had developed marked photophobia and increasing 
pain with some headache.  

Physical examination revealed marked photophobia.  The 
examiner stated the right eye was intensely inflamed.  Slit 
lamp examination revealed endritic lesions suggesting a 
herpetic keratitis.  The examiner stated he had prescribed 
medications to the veteran.  The diagnosis entered was acute 
herpetic keratitis of the right eye.

Other private medical records from July 1998 show treatment 
for herpetic keratitis.

An August 1998 private medical record shows the examiner 
stated the veteran had to wear dark glasses for herpetic 
keratitis and that he was unable to go outside in the 
sunlight.  The private examiner stated that he had a low 
platelet count and had spontaneous nosebleeds.  He added that 
he had fallen off a ladder while working and had hurt his 
ribs.  The diagnoses entered were low platelet count and 
herpetic keratitis.  

In September 1998 the veteran submitted a statement, stating 
he felt the severity of his nonservice-connected disabilities 
had worsened to the point that he could no longer take care 
of his own personal needs.

A November 1998 VA outpatient treatment report shows the 
veteran sustained a laceration to his left second finger.  He 
stated he currently had numbness of the finger.

A December 1998 VA hematology consultation report shows the 
veteran reported he had two injuries to his right and left 
hands in the last month and had had a digital nerve injury to 
his left hand.  He was evaluated in the hand clinic for 
possible repair of the digital nerve.

The examiner stated the veteran had severe thrombocytopenia 
with no major bleeding complications so far.  The examiner 
noted he had a history of chronic liver disease secondary to 
alcohol abuse and also a possible history of hepatitis C.  

The impression was that the veteran needed to have platelets 
transfused prior to surgery on his hand as a result of a 
laceration so that the platelet count would be up to 40,000 
to 50,000.  

A March 1999 VA outpatient treatment report shows the veteran 
was diagnosed with anxiety disorder.  He complained of a 
history of childhood anxiety and other complaints.  The 
examiner stated he was neatly groomed, cooperative, and 
oriented times four.  He stated his speech was logical, 
coherent, and goal directed.  There were no homicidal or 
suicidal ideations.  Judgment was within normal limits, and 
the veteran appeared insight-oriented.  The examiner assigned 
a Global Assessment of Functioning score of 55.

In his substantive appeal, received in May 1999, the veteran 
stated he could not take care of his daily living needs 
without constant help from another individual.  He stated his 
disabilities included a diminished capacity of the use of his 
hand and arms, chronic fatigue, daily nose bleeds, 
debilitating headaches, loss of visual acuity and depth 
perception, and severe liver damage.

The veteran stated he could not clean his house, cook his 
meals, do laundry, or do yard work.  He stated he required 
assistance getting in and out of the tub, as he had fallen on 
a prior occasion.  He added he was extremely forgetful and 
had put on a can of soup on the stove and forgotten about it.  
He stated he could not drive because of his visual problems.  

In July 1999 he presented oral testimony before a Hearing 
Officer at the RO.  He stated he had hepatitis C and 
thrombocytopenia, which caused an abnormal low number of 
platelets so that when the sun would strike him, he would get 
scarring.  Additionally, he stated when he would go out into 
the sunlight it would bring on corneal herpes, which was why 
he had to wear dark glasses.  He stated the sunlight could 
cause inflammation of his eye, which, if it happened, he 
would be forced to stay indoors for a minimum of three weeks.  

The veteran stated he had poor vision, which was correctable 
to approximately 20/100.  He noted he had no trouble reading.  
He stated that when the herpes was active in his eye, he 
could not see out of it and had blurring.  He also described 
constant pain around his eye and face during the active 
process.  He testified he could not undergo a cornea 
transplant because of his low platelets.

The veteran stated his low platelets caused him to be out of 
breath and tired.  He stated he could not work like he used 
to and that he would tire easily.  

As for a typical day, the veteran stated it took him 45 
minutes to get out of bed in the mornings because his arms 
and hands were swollen and numb.  He stated he did not do any 
of the work around the house because his girlfriend, with 
whom he lived, said he would break things.  He stated he 
spent his day reading and sometimes working on an inside 
garden.  He stated he was confined to the inside of his home.  

The veteran testified he had panic attacks.  He stated that 
because of the lack of depth perception in his bad eye, he 
felt like half the world was gone, and this made him feel 
vulnerable when walking down the street.  He stated he left 
the house only if it was required, such as with for a 
doctor's appointment.

The veteran stated he had nosebleeds twice a day and that 
some of them were difficult to stop.  

The veteran's girlfriend stated he needed help with 
showering.  She stated his equilibrium would be off and that 
he had difficulty getting in and out of the shower, and thus 
he was forced to take baths.  She stated that he had fallen 
on occasion.  She stated she would shave him because he would 
cut himself when he did it.  She testified she also did his 
nails and toenails at times.  She noted that he tried to do 
things himself so as not to have to ask for help.

The veteran stated he did not get Social Security disability 
benefits.



A July 1999 VA outpatient treatment report shows the veteran 
was seen with complaints of hand problems.  He complained of 
stiffness in both hands and swelling.  

An October 1999 VA examination report shows the veteran 
reported the following disabilities: idiopathic 
thrombocytopenia purpura, cirrhosis, hepatitis C, 
splenomegaly, and a hand disorder.  He addressed each 
disability individually.  

As to the idiopathic thrombocytopenia, the veteran reported 
he had nosebleeds of varying amounts on a daily basis.  He 
stated he had difficulty stopping these nosebleeds at times.  
He described feeling anxious and panicked about this.  He 
stated his hands would turn blue, were sensitive to sunlight, 
and were stiff in the morning.

As to the cirrhosis, the veteran stated he had tenderness 
over the liver area.  He stated he had been told he had 
hepatitis C following his discharge from service.  He 
described pain over the liver and spleen, and pain in the 
abdomen when bending.  He stated his hands would be swollen 
and stiff in the morning.  He described decreased strength, 
which included dropping objects.  He related he had received 
a laceration of the ulnar digital nerve of the left hand in 
September 1998 and that he had a fracture of the fifth 
metacarpal bone of the right hand.

The examiner stated the veteran was ambulatory with the use 
of a cane and that he had a patch over the right eye.  
Examination of the eyes revealed the pupils were equal, 
round, and reactive to light without scleral icterus.  The 
arms had normal sensorium and were muscular without evidence 
of purpura.  The hands were without edema and were normal to 
touch and temperature.  Hand grip strength was normal and 
equal bilaterally.  The second digit of the left hand had a 
well-healed, nontender scar.  The fourth digit of the right 
hand had a well-healed, nontender scar.  


The abdomen was soft and nontender.  Liver span was at nine 
centimeters at the midclavicular line.  The spleen was five 
centimeters below costal border.  The feet had a trace of 
edema.  The examiner stated they were positive for purpura 
with darkened petechial areas at the bilateral ankle.  

The examiner stated that it was his opinion that the veteran 
did not meet the criteria for aid and attendance benefits or 
housebound benefits.  He noted that although the veteran did 
have assistance in cooking, cleaning the house, and doing his 
laundry, he did not need assistance in feeding, bathing, or 
dressing himself.  

The examiner noted that the Hearing Officer had not asked to 
have the veteran's psychiatric disorder evaluated, which he 
felt was an important issue to the veteran's claim for 
housebound benefits, as he suffered from attacks that 
resulted in a feeling of vulnerability, cardiac palpitations, 
shortness of breath, and a feeling of dizziness.  He 
concluded that , "For the benefit of this veteran's claim 
for house[]bound pension, it is felt that his psychiatric 
condition of panic disorder be evaluated by psychiatry if the 
veteran is to receive house[]bound benefits.

The diagnoses entered were ETOH abuse since the 1970s, 
history of intravenous drug use and abuse, cirrhosis with 
splenomegaly, idiopathic thrombocytopenia purpura since 1978, 
history of hepatitis B, history of hepatitis C, status 
postoperative right fourth digit tenosynovitis, status post 
left index finger ulnar digital nerve laceration, status post 
right fifth metacarpal fracture, and methadone pain program.

A November 1999 VA eye examination shows the veteran had 
herpetic keratitis in the right eye.  He complained of pain 
and light sensitivity.  His right eye visual acuity near and 
far was 20/30 and 20/400 respectively, uncorrected, and 20/20 
and 20/30 respectively, corrected.  His left eye visual 
acuity near and far was 20/30 and 20/400 respectively, 
uncorrected, and 20/20 and 20/25 respectively, corrected.  
Pupils were equal, round, and reactive to light and 
accommodation.  The diagnoses entered were history of 
herpetic keratitis, presbyopia, and illegible.  The examiner 
noted he did not see any corneal scars at the visit.

Criteria

VA improved pension benefits are payable to a veteran with 
qualified service during a period of war, based upon a 
maximum rate established by law and reduced by the amount of 
annual income.  38 U.S.C.A. § 1502 (West 1991); 38 C.F.R. § 
3.3 (1999).  An increased maximum rate is provided for a 
veteran who is permanently housebound or in need of aid and 
attendance.  38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 3.23 
(1999).

The need for "aid and attendance" means helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person, defined as blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less, or a patient in a nursing home because of 
mental or physical incapacity, or a factual need for aid and 
attendance established under other criteria.  38 C.F.R. § 
3.351 (1999).

The basic criteria for regular aid and attendance and 
permanently bedridden are as follows:

(1) an inability of claimant to dress or undress himself 
(herself), or to keep himself (herself) ordinarily clean and 
presentable;

(2) a frequent need of adjustment of any special prosthetic 
or orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.);

(3) an inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness;

(4) an inability to attend to the wants of nature; or

(5) an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352 (1999).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).



Analysis

Initially, the Board notes that the veteran's claim of 
entitlement to special monthly pension by reason of being in 
need of aid and attendance is found to be well grounded under 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The veteran has alleged he cannot take care of his daily 
living needs without constant help from another individual.

The Board has reviewed the evidence of record.  There is no 
competent evidence demonstrating the veteran is helpless or 
requires aid and attendance solely as a result of his 
idiopathic thrombocytopenia purpura; cirrhosis and hepatitis; 
herpetic keratitis, right eye; anxiety disorder; splenectomy; 
left index finger disability; postoperative right ringer & 
fifth finger disabilities. 

In fact, there is evidence to the contrary.  In the October 
1999 VA examination report, the examiner made a specific 
finding that the veteran did not meet the criteria for aid 
and attendance.  He stated that although the veteran needed 
assistance with cooking, cleaning, and doing laundry, he did 
not need assistance in feeding, bathing, or dressing himself.  

The Board is aware that in the October 1999 examination 
report, the examiner noted that the Hearing Officer had not 
asked to have the veteran's psychiatric disorder evaluated 
for special monthly pension purposes.  However, it is clear 
that the examiner felt that such evaluation would be helpful 
in determining whether the veteran warranted special monthly 
pension on account of being housebound, as opposed to special 
monthly pension based upon the need for aid and attendance.  

As addressed above, special monthly pension on account of 
being housebound was granted.  Furthermore, there is no 
evidence of record demonstrating that due to his anxiety 
disorder, the veteran suffers from mental impairment to such 
an extent that he needs assistance to protect him from the 
hazards in his daily environment.  The psychiatric evaluation 
on file is negative in this regard.

Without competent evidence to refute the VA examiner's 
determination that the veteran does not meet the criteria for 
special monthly pension based upon the need for aid and 
attendance, the Board finds that the veteran's claim for 
special monthly pension based upon need for aid and 
attendance must be denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
special monthly pension by reason of being in need of aid and 
attendance.  Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to special monthly pension by reason of being in 
need of aid and attendance is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

